Order entered July 17, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01173-CV

                           CHRISTOPHER BOTHWELL, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                             On Appeal from the 86th District Court
                                   Kaufman County, Texas
                                Trial Court Cause No. 85388-86

                                              ORDER
        The Court has before it the State’s motion to extend the time for filing the state’s brief

and permit filing of late brief. The Court GRANTS the motion and ORDERS the State to file

its brief within five days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE